Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-17-00286-CV

                                     Roberto LAZOS,
                                        Appellant

                                             v.

                                STATE FARM LLOYDS,
                                      Appellee

                 From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-16-78
                        Honorable Ana Lisa Garza, Judge Presiding

       BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       We order that appellee State Farm Lloyds recover its costs of appeal from appellant
Roberto Lazos.

      SIGNED January 24, 2018.


                                              _____________________________
                                              Marialyn Barnard, Justice